 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11        ROSA ALVAREZ, individually and                Case No. 17-cv-00567-BAS-BGS
          on behalf of herself and all others
12        similarly situated,                           ORDER GRANTING RENEWED
                                                        MOTION TO SEAL
13                                   Plaintiff,
                                                        [ECF No. 82]
14              v.
15        NBTY, INC., et al.,
16                                Defendants.
17
18
              Presently before the Court is Defendants’ Renewed Motion to File Documents
19
     Under Seal. (ECF No. 82.) The Court previously denied Defendants’ motion to seal
20
     because the request was too broad. (ECF No. 81.) Defendants have filed a renewed
21
     motion requesting to seal portions of Memorandum of Points and Authorities in
22
     Support of Defendants’ Motion to Strike the Expert Report of Joseph J. Egan and
23
     Exhibit D to the Groves Declaration.
24
     I.       LEGAL STANDARD
25
              “[T]he courts of this country recognize a general right to inspect and copy
26
     public records and documents, including judicial records and documents.” Nixon v.
27
     Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record
28

                                                  –1–                             17cv0567
 1   is one ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the
 2   starting point.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
 3   2006) (citing Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir.
 4   2003)). “The presumption of access is ‘based on the need for federal courts, although
 5   independent—indeed, particularly because they are independent—to have a measure
 6   of accountability and for the public to have confidence in the administration of
 7   justice.’” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir.
 8   2016) (quoting United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)).
 9         A party seeking to seal a judicial record bears the burden of overcoming the
10   strong presumption of access. Foltz, 331 F.3d at 1135. The showing required to meet
11   this burden depends upon whether the documents to be sealed relate to a motion that
12   is “more than tangentially related to the merits of the case.” Ctr. for Auto Safety, 809
13   F.3d at 1102. When the underlying motion is more than tangentially related to the
14   merits, the “compelling reasons” standard applies. Id. at 1096–98. When the
15   underlying motion does not surpass the tangential relevance threshold, the “good
16   cause” standard applies. Id.
17         “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest
18   in disclosure and justify sealing court records exists when such ‘court files might
19   have become a vehicle for improper purposes,’ such as the use of records to gratify
20   private spite, promote public scandal, circulate libelous statements, or release trade
21   secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). However,
22   “[t]he mere fact that the production of records may lead to a litigant’s embarrassment,
23   incrimination, or exposure to further litigation will not, without more, compel the
24   court to seal its records.” Id. (citing Foltz, 331 F.3d at 1136). The decision to seal
25   documents is “one best left to the sound discretion of the trial court” upon
26   consideration of “the relevant facts and circumstances of the particular case.” Nixon,
27   435 U.S. at 599.
28

                                               –2–                                    17cv0567
 1         Federal Rule of Civil Procedure 26(c), generally, provides the “good cause”
 2   standard for the purposes of sealing documents. See Kamakana, 447 F.3d at 1179.
 3   The test applied is whether “‘good cause’ exists to protect th[e] information from
 4   being disclosed to the public by balancing the needs for discovery against the need
 5   for confidentiality.” Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010)
 6   (quoting Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213
 7   (9th Cir. 2002)). Under Rule 26(c), only “a particularized showing of ‘good cause’
 8   . . . is sufficient to preserve the secrecy of sealed discovery documents.” In re
 9   Midland Nat. Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119 (9th
10   Cir. 2012) (emphasis added); see also Kamakana, 447 F.3d at 1180 (requiring a
11   “particularized showing” of good cause).              “Broad allegations of harm,
12   unsubstantiated by specific examples or articulated reasoning, do not satisfy the Rule
13   26(c) test.” Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992).
14   II.   ANALYSIS
15         Defendants argue portions of the documents contain or refer to highly
16   confidential sales data with respect to the products at issue. The Court finds there are
17   compelling reasons to seal the data. Defendants have filed public, redacted versions
18   of the documents. (ECF No. 82-1.) Good cause appearing, the Court GRANTS
19   Defendants’ Motion.      The Clerk is instructed to file under seal the requested
20   documents. (ECF Nos. 83.)
21         IT IS SO ORDERED.
22
23   DATED: December 14, 2018
24
25
26
27
28

                                               –3–                                    17cv0567
